NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             APR 14 2010

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 09-10022

              Plaintiff - Appellee,              D.C. No. 1:07-cr-00078-1

  v.
                                                 MEMORANDUM*
JUAN C. TENORIO,

              Defendant - Appellant.



UNITED STATES OF AMERICA,                        No. 09-10023

              Plaintiff - Appellee,              D.C. No. 1:07-cr-00078-2

  v.

CHARLENE F. TENORIO,

              Defendant - Appellant.


                    Appeal from the United States District Court
                              for the District of Guam
            Frances Tydingco-Gatewood, Chief District Judge, Presiding




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                               Submitted April 12, 2010**
                                San Francisco, California

Before: NOONAN and CALLAHAN, Circuit Judges, and MARTINEZ, District
Judge.***

      Juan and Charlene Tenorio appeal from their convictions for bankruptcy

fraud. They argue that there was insufficient evidence to support the jury’s

determinations that certain accounts receivable belonged to the bankruptcy estate

and that Charlene had the intent to fraudulently conceal interests in insurance

policies. We have jurisdiction over these appeal pursuant to 28 U.S.C. § 1291 and

we affirm their convictions.

      Where, as here, a motion for acquittal is denied, we review de novo

“whether sufficient evidence exists to support a guilty verdict.” United States v.

Stewart, 420 F.3d 1007, 1014 (9th Cir. 2005). We further noted that “[i]n

reviewing for sufficiency of the evidence, we assess the evidence in the light most

favorable to the prosecution, determining whether any rational trier of fact could

have found the essential elements of the crime beyond a reasonable doubt.” Id. at

1014-15 (internal quotation marks and citations omitted).


        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Ricardo S. Martinez, United States District Judge for
the Western District of Washington, sitting by designation.

                                           2
       We determine that there was substantial evidence to support the jury’s

determination that monthly payments were made by or on behalf of Hong Kong

Entertainment (Overseas) Investment Limited to Juan and that he did not list them

in either his corporate or personal bankruptcy petitions.1 These payments should

have been revealed to the bankruptcy court. See 11 U.S.C. § 541(a)(1). There was

evidence that Juan used some of these payments to make payments on a personal

bank loan. Moreover, evidence that Juan opened a bank account in his mother’s

name and directed that the payments be made to that account support the

determination that he intended to conceal the payments.

      The insurance policies also should have been revealed to the bankruptcy

court. See 11 U.S.C. § 541(a)(1). There was evidence that Charlene handled the

household’s finances, paid the insurance premiums, had inquired about the

insurance policies surrender values, and knew that her husband had obtained two

loans from his policies. She nonetheless read and signed the bankruptcy petition

which fails to mention the policies. These facts distinguish this case from United

States v. McCormick, 72 F.3d 1404 (9th Cir. 1995), where the wife did not read the

petition before signing it.



      1
             Because the parties are familiar with the facts and procedural history,
we do not restate them here except as necessary to explain our decision.

                                         3
      We conclude that the evidence, when viewed in the light most favorable to

the prosecution, see Stewart, 420 F.3d at 1015, was sufficient to sustain the jury’s

determinations that (1) the accounts receivable belonged to the defendants’ estate

and that Juan intended to conceal them, and (2) Charlene had the specific intent to

conceal the insurance policies that also belonged to the bankruptcy estate. The

convictions of Juan and Charlene Tenorio for bankruptcy fraud are AFFIRMED.




                                          4